                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERESA ROSATI,                                  :
                      Plaintiff,                :
                                                :
           v.                                   :      Civ. No. 18-3349
                                                :
UNITED STATES OF AMERICA, et al.,               :
               Defendants.                      :

                                          ORDER

       AND NOW, this 15th day of May, 2019, upon consideration of Defendants’ Motion for

Summary Judgment (Doc. No. 16), Plaintiff’s Response (Doc. No. 20), and Defendants’ Reply

(Doc. No. 21), as well as all related exhibits, it is hereby ORDERED that:

   1. Defendants’ Motion for Summary Judgment (Doc. No. 16) is GRANTED;

   2. Judgment is ENTERED in favor of Defendants the United States of America, the Social

       Security Administration, and the United States Attorney General and against Plaintiff

       Teresa Rosati; and

   3. The COURT OF CLERK shall CLOSE this case.



                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _________________________
                                                           Paul S. Diamond, J.
